McFarland, J.
This is an equitable action brought by the plaintiffs, as heirs of one Patrick Hanley, deceased, to vacate and set aside a certain decree of the superior court rendered in the administration of the estate of said Patrick Hanley, by which certain real property was set aside to the defendant Ellen Hanley, the widow of said deceased, as a homestead. A demurrer to the complaint was sustained by the court below, and judgment was rendered for the defendant; and from such judgment plaintiffs appealed.
*693The complaint does not state facts sufficient to constitute a cause of action, and the demurrer was properly sustained. The main averments of the complaint are, that the premises in dispute were the separate property of said Patrick Hanley, deceased; and that said respondent, Ellen Hanley, willfully, falsely, and fraudulently represented to the court, and testified, that the said premises was community property, and also falsely represented that a certain declaration of homestead had been filed on said premises while she and her husband •were actually residing thereon. The decree of the superior court setting apart said homestead was final, unless reversed on appeal; and it cannot be attacked collaterally in an independent action upon the grounds set up in the complaint. A judgment or decree of a court of competent jurisdiction can be set aside in an independent equitable proceeding for fraud, only where the fraud alleged was extrinsic or collateral to the matter which was tried and determined by such court; and such is not the character of the fraud alleged in the complaint in this action. In United States v. Throckmorton, 98 U. S. 61, the court declared that the cases in which a court of equity is authorized to interfere and set aside a former judgment on the ground of fraud, are those only where the fraud was extrinsic or collateral to the matter tried. This rule has been declared and followed in a large number of cases decided by this court. (Pico v. Cohn, 91 Cal. 129; 25 Am. St. Rep. 159; Langdon v. Blackburn, 109 Cal. 26; Gruwell v. Seybolt, 82 Cal. 10; Estate of Moore, 96 Cal. 523; Griffith’s Estate, 84 Cal. 113, 114; Fealey v. Fealey, 104 Cal. 355; 43 Am. St. Rep. 111.) In Pico v. Cohn, supra, this court said: “ That a former judgment or decree may be set aside and annulled for some frauds there can be no question; but it must be a fraud extrinsic or collateral to the question examined and determined in the action. And we think it is settled beyond controversy that a decree will not be vacated merely because it was obtained by forged documents or perjured testimony.....What, then, is *694an extrinsic or collateral fraud, within the meaning of this rule? Among the instances given in the books are these: Keeping the unsuccessful party away from the court by a false promise of a compromise, or purposely keeping him in ignorance of the suit; or where an attorney fraudulently pretends to help a party, and connives at his defeat; or, being regularly employed, corruptly sells out his client’s interest.” That was a case appealing very strongly to equitable considerations, for there it clearly appeared that perjury had been committed in a case where the judgment was rendered which was sought to be set aside; nevertheless, the rule of the conclusiveness of the former judgment was applied. A number of the cases above cited were almost exactly like the one here at bar; that is, they were cases in which it was sought to set aside a decree setting apart a homestead. This was particularly the case in Gruwell v. Seybolt, supra, and Fealey v. Fealey, supra. The latter case can hardly be distinguished in any way from the case at bar. The same principle was announced in the very late case of Lynch v. Rooney, 44 Pac. Rep. 565. There is nothing in the contention of appellants that they had no notice of the proceeding to set aside the homestead; the proceeding was in rem, and all parties interested were bound by it without without personal notice. (See Kearney v. Kearney, 72 Cal. 591, and cases there cited.) The appellants rely somewhat upon the case of Wickersham v. Comerford, 96 Cal. 433; but that case was commented upon and distinguished from cases coming within the general rule above cited by the opinion of the court in Fealey v. Fealey, supra, in which it was held that the concealment perpetrated in Wickersham v. Comerford, supra, constituted a fraud which was extrinsic and collateral. The case at bar comes clearly and fully within the rule declared in the cases above cited.
The judgment appealed from is affirmed.
Henshaw, J., and Temple, J., concurred.